108 F.3d 1383
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jasper VICK, Appellant,v.John MARTIN, Judge, Brinkley Municipal Court, Appellee.
No. 97-1201.
United States Court of Appeals, Eighth Circuit.
Submitted March 5, 1997.Filed March 17, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Jasper Vick appeals the district court's order dismissing Vick's 42 U.S.C. § 1983 complaint against Brinkley Municipal Judge John Martin.  Having reviewed Vick's complaint, we agree with the district court that Judge Martin was immune from this damages suit.  See Duty v. City of Springdale, Ark., 42 F.3d 460, 462 (8th Cir.1994) (per curiam).  We thus affirm the district court.  See 8th Cir.  R. 47A(a).